418 F.2d 500
UNITED STATES of America, Appellant,v.DYMO INDUSTRIES, INC., and Modulux, Inc., Appellees.
No. 24930.
United States Court of Appeals Ninth Circuit.
December 19, 1969.
Certiorari Denied February 27, 1970.

See 90 S. Ct. 946.
Appeal from the United States District Court for the Northern District of California; Oliver J. Carter, Judge.
Carl Hoppe (argued), San Francisco, Cal., for appellant.
Gilbert Pavlovsky (argued), Atty. Dept. of Justice, Washington, D. C., Marquis L. Smith, Chief, Anti-Trust Div., Cecil F. Poole, U. S. Atty., San Francisco, Cal., for appellees.
Before HAMLEY, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The order appealed from is affirmed for the reasons stated in the opinion of the District Court. In re Dymo Industries, Inc., D.C.N.D.Cal., 1969, 300 F. Supp. 532.